 



Exhibit 10.1

AMENDMENT NO. 2 TO PURCHASE AGREEMENT

     THIS AMENDMENT NO. 2 TO PURCHASE AGREEMENT (the “Amendment”) is dated as of
July 8, 2005 and is by and among SCHLUMBERGER TECHNOLOGY CORPORATION, a Texas
corporation, for itself and as successor in interest to CAMCO INTERNATIONAL
INC., a Delaware corporation (“STC”), SCHLUMBERGER SURENCO S.A., a Panamanian
company (“Surenco”), and SCHLUMBERGER OILFIELD HOLDINGS LTD., a British Virgin
Islands company (“SOHL” and together with STC and Surenco, each a “Seller” and,
collectively, the “Sellers” or “Schlumberger”), HANOVER COMPRESSOR COMPANY, a
Delaware corporation (“Hanover”), and HANOVER COMPRESSION LIMITED PARTNERSHIP, a
Delaware limited partnership (“Purchaser”). Terms used and not defined herein
shall have the meanings assigned to them in the Purchase Agreement dated
June 28, 2001, by and among STC, Camco International Inc., Surenco, SOHL,
Hanover and Purchaser (the “Purchase Agreement”).

RECITALS

     A. WHEREAS, the Sellers, Hanover and Purchaser entered into the Purchase
Agreement on June 28, 2001; and

     B. WHEREAS, the Sellers, Hanover and Purchaser entered into Amendment No. 1
to the Purchase Agreement on August 30, 2001;

     C. WHEREAS, the Sellers, Hanover and Purchaser desire to amend the Purchase
Agreement as set forth in this Amendment to reflect their agreement to eliminate
the right of Schlumberger to designate a director to serve on the Board of
Directors of Hanover as contemplated in Section 5.9 of the Purchase Agreement;
and

     D. WHEREAS, Schlumberger has held shares of common stock of Hanover that
were issued to it pursuant to the Purchase Agreement in 2001 and desires to
position itself to have maximum flexibility in terms of its ownership of such
shares of common stock of Hanover.

AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
Sellers, Hanover and Purchaser hereby agree as follows:

     1. Section 5.9 of the Purchase Agreement is hereby deleted in its entirety.

     2. The laws of the State of Texas shall govern the interpretation, validity
and performance of the terms of this Amendment, regardless of the law that might
be applied under principles of conflicts of law.

     3. This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first written above.

SCHLUMBERGER TECHNOLOGY CORPORATION

     
By:
  /s/ T. H. LIM 
 
   
Name:
  T. H. Lim 
 
   
Title:
  Attorney-in-fact 
 
   

SCHLUMBERGER SURENCO S.A.

     
By:
  /s/ T. H. LIM 
 
   
Name:
  T. H. Lim 
 
   
Title:
  Attorney-in-fact 
 
   

SCHLUMBERGER OILFIELD HOLDINGS LTD.

     
By:
  /s/ T. H. LIM 
 
   
Name:
  T. H. Lim 
 
   
Title:
  Attorney-in-fact 
 
   

HANOVER COMPRESSOR COMPANY

     
By:
  /s/ JOHN E. JACKSON 
 
   
Name:
  John E. Jackson 
 
   
Title:
  President and Chief Executive Officer 
 
   

HANOVER COMPRESSION LIMITED PARTNERSHIP

     
By:
  /s/ JOHN E. JACKSON 
 
   
Name:
  John E. Jackson 
 
   
Title:
  President and Chief Executive Officer 
 
   

-2-